Citation Nr: 1445876	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-44 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to March 1982 and from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  Jurisdiction of this matter is with the RO located in Salt Lake City, Utah.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In April 2012, the Board reopened the claim which had been previously denied and remanded the underlying service connection issue for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

No psychiatric abnormality was noted at the time of the Veteran's July 1982 entrance examination.  As such, she is presumed sound unless there is clear and unmistakable evidence demonstrating that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

The May 2012 VA examiner found that the Veteran's depressive symptoms pre-dated her military service based on a December 1993 record that noted a history of depressive symptoms for 16 years and a private psychological evaluation dated July 2004, which notes a psychological history dating back to when the Veteran was raped by her father at the age of 15.  This examiner went on to note "there is no persuasive evidence that the Veteran's preexisting depressive symptoms were permanently aggravated beyond natural progression during military service or due to any service connected disability."  In this way, the examiner has failed to apply the correct standard to this evidence.  Indeed, the burden is on VA to demonstrate by "clear and unmistakable evidence" that the Veteran's acquired psychiatric disorder both predated service and was not aggravated during service.  The opinion provided is not given in those terms and, therefore, is inadequate.  As such, an addendum opinion is necessary in order to allow the examiner to apply the proper standard to both questions.

Finally, the Board notes that the Veteran's Virtual VA paperless claims file includes VA treatment records dated after the most recent Supplemental Statement of the Case was provided to the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction in connection with a decision on the Veteran's claim, and she has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the additional evidence.  As such, the Board has no recourse but to remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall forward the Veteran's claims file to the examiner who performed the May 2012 VA examination for the purpose of obtaining an addendum opinion.  If she is unavailable, another qualified healthcare professional may review the record and provide the necessary opinion.  If necessary, schedule the Veteran for another VA examination.  This examiner is instructed that the proper evidentiary standard for this claim is that of clear and unmistakable evidence.  Therefore, she should apply that standard in addressing the following questions:

a.  Is there clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed service? 

b.  If so, is there clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated beyond the natural progression by her active duty service?

The claims file, including this remand and the Virtual VA paperless claims files, must be made available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The examiner must provide a rationale for any opinion 
reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran shall be provided with a Supplemental Statement of the Case considering all evidence of record in the paper and Virtual VA paperless claims files.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

